DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to method for determining a transmission time interval length to be used for communications between a user equipment device and a base station in response to a new service request, the transmission time interval being an interval of time for a transmission of a data unit.  In particular, the method further includes selecting the transmission time interval length dependent on whether the user equipment device is airplane-based and additionally on (i) a timing advance value to be used by the user equipment device for communication with the base station and (ii) positioning information indicating a height of the user equipment device above ground level, and further using the positioning information to obtain an estimation of geographical environment data of the user equipment device, and using the geographical environment data in the selection of the transmission time interval length.

The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-10 and 16-17 (renumbering as 1-10 respectively) are allowed.

Regarding claims 1, 16, 17 the closest prior arts:
Jiang et al (US20160269150A1, Priority Date: 2015-12-03 by Qualcomm) discloses: the method for selecting the transmission time interval length dependent on whether the user equipment device is airplane-based (par 0071 and 0164) and additionally on (i) a timing advance value to be used by the user equipment device for communication with the base station (par 0078 and 0117-0118). 

	Yoshizawa (US 20190021024 A1, Priority Date: Feb 22, 2016) teaches the method for selecting the transmission time interval length additionally on (i) a timing advance value to be used by the user equipment device for communication with the base station (par 0087) and (ii) positioning information indicating a height of the user equipment device (par 0072, 0097-0098, 0163 and 0173) .

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “selecting the transmission time interval length dependent on whether the user equipment device is airplane-based and additionally on (i) a timing advance value to be used by the user equipment device for communication with the base station and (ii) positioning information indicating a height of the user equipment device above ground level, and further using the positioning information to obtain an estimation of geographical environment data of the user equipment device, and using the geographical environment data in the selection of the transmission time interval length” as recited in claim 1. 

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “selecting the transmission time interval length dependent on whether the user equipment device is airplane-based and on positioning information indicating a height of the user equipment device above ground level, and further using the positioning information to obtain an estimation of geographical environment data of the user equipment device, and using the geographical environment data in the selection of the transmission time interval length” as recited in claim 16.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “selecting the transmission time interval length dependent on a determination as to whether the user equipment device is airplane-based, the transmission time interval length selected for an airplane-based user equipment device being different from a transmission time interval length selected for a ground-based user equipment device, and further using positioning information to obtain an estimation of geographical environment data of the user equipment device, and using the geographical environment data in the selection of the transmission time interval length” as recited in claim 17.

Claims 1, 16-17 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2 and 5-10 are allowed are allowed by virtue of their dependency on claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
March 19, 2021